ACCEPTED
                                                                                                                                         01-14-00899-cv
                                                                                                                               FIRST COURT OF APPEALS
                                                                                                                                       HOUSTON, TEXAS
                                                                                                                                     4/9/2015 5:34:48 PM
                                                                                                                                    CHRISTOPHER PRINE
                                                                                                                                                  CLERK




                                                                                                            FILED IN
                                                                                                     1st COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                April 9, 2015                                        4/9/2015 5:34:48 PM
                                                                                                     CHRISTOPHER A. PRINE
                                                                                                             Clerk


FIRST COURT OF APPEALS                                                VIA ELECTRONIC FILING
301 Fannin Street
Houston, Texas 77002-2066
ATTN: Christopher A. Prine

Re:   Case No. 01-14-00899-CV; The State of Texas v. Titan Land Development,
      Inc. and Bauer-Hockley 550, L.P.; In the First Court of Appeals, Houston,
      Texas.

Dear Mr. Prine:

Oral argument was held in this case on April 8, 2015. At that time the Court indicated
that the State could provide a letter with a case citation for the proposition that
statutory provisions without penalties were directory rather than mandatory. Please
distribute this post-submission letter to Justices Jennings, Higley and Huddle.

In Helena Chemical Company v. Wilkins, 47 S.W.3d 486 (Tex. 2001), the Supreme
Court stated the following:

      To determine whether a timing provision is mandatory, we first look to
      whether the statute contains a noncompliance penalty. If a provision
      requires that an act be performed within a certain time without any
      words restraining the act’s performance after that time, the timing
      provision is usually directory.

Id. at 495.

In addition, in further response to Justice Jennings’s question regarding other
provisions with similar twenty-day deadlines, a comparable provision would be the
civil suit answer deadline contained in Texas Rule of Civil Procedure 99(b).


        Post Of fice Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattorneygeneral.gov
Mr. Prine
April 9, 2015
Page 2


                                                  Sincerely,

                                                  /S/ Susan Desmarais Bonnen
                                                  Susan Desmarais Bonnen
                                                  Assistant Attorney General
                                                  susan.bonnen@texasattorneygeneral.gov


SDB/lfs

cc:   Charles McFarland                                      via email: cmcfarland@mcfarlandpllc.com
                                                             and E-Service




          Post Of fice Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattorneygeneral.gov